                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

CHESTER FINNEY                                   §

VS.                                              §                 CIVIL ACTION NO. 9:18cv38

TRACY WALTERS                                    §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Chester Finney, an inmate at the LeBlanc Unit, proceeding pro se, brought the
above-styled lawsuit pursuant to 42 U.S.C. § 1983 against Tracy Walters.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends the defendant’s motion for summary judgment (docket entry no. 15) be granted and this

action be dismissed with prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

          So ORDERED and SIGNED March 19, 2019.




                                                     ____________________________
                                                      Ron Clark, Senior District Judge
